Order filed June 4, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-17-00575-CV

 GRACIE NGUYEN; PATRICK SANCHEZ; TAMARA AND DERRICK
  O’NEAL, INDIVIDUALLY AND AS REPRESENTATIVES OF THE
  ESTATE OF DE’ANDRE TATUM, DECEASED; ERICA D. HALL;
CURTISHA DAVIS; ARTHUR ZAMARRIPA, AS NEXT FRIEND OF A.Z.;
              AND WLLLAM JOSMA, Appellants

                                       V.

       SXSW HOLDINGS, INC.; SXSW LLC; PATRICK LOWE;
   TRANSPORTATION DESIGN CONSULTANTS; AND THE CITY OF
                     AUSTIN, Appellees

                   On Appeal from the 261st District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-002229

                                  ORDER
      The clerk’s record was filed August 25, 2017. Our review has determined that
relevant items have been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c).   Accordingly, the Travis County District Clerk is directed to file a
supplemental clerk’s record on or before June 11, 2019 containing the Plaintiff
William Josma’s Amended Petition filed March 15, 2016 in cause number D-1-
GN-16-001142.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM